Name: Council Regulation (EC) No 1050/96 of 10 June 1996 extending the provisional anti-dumping duty on imports of polyester staple fibres originating in Belarus
 Type: Regulation
 Subject Matter: competition;  trade;  international trade;  leather and textile industries;  Europe
 Date Published: nan

 No L 139/ 16 EN Official Journal of the European Communities 12. 6 . 96 COUNCIL REGULATION (EC) No 1050/96 of 10 June 1996 extending the provisional anti-dumping duty on imports of polyester staple fibres originating in Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Com ­ munity ('), and in particular Article 23 thereof, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or sub ­ sidized imports from countries not members of the Euro ­ pean Economic Community (2), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas Commission Regulation (EC) No 394/96 (3) imposed a provisional anti-dumping duty on imports of polyester staple fibres originating in Belarus; Whereas examination of the facts has not yet been completed and the Commission has informed the expor ­ ters known to be concerned of its intention to propose an extension of the validity of the provisional duty for an additional period of two months; Whereas the exporters have raised no objections, HAS ADOPTED THIS REGULATION: Article 1 The validity of the provisional anti-dumping duty on imports of polyester staple fibres originating in Belarus imposed by Commission Regulation (EC) No 394/96 shall be extended for a period of two months and shall expire on 7 September 1996 . The duty shall cease to apply if, before this date , the Council adopts definitive measures or the proceeding is terminated pursuant to Article 9 of Regulation (EC) No 384/96 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 10 June 1996 . For the Council The President L. DINI (') OJ No L 56, 6 . 3 . 1996, p. 1 . (2) OJ No L 209, 2. 8 . 1988 , p. 1 . Regulation as last amended by Regulation (EC) No 522/94 (OJ No L 66, 10 . 3 . 1994, p. 10 ). R OI No L 54, 5 . 3 . 1996, p. 10 .